DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18 and 19 have been cancelled. 
Claims 21 and 22 are newly added. 
Claims 1-11 and 20-22 are pending and examined as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1,4,6,7,8,11 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al (US 2011/0168694) in view of Lee et al (US 2011/0192835).

With regards to claim 1, Sadakata et al discloses an induction heating device comprising (induction heating cooker, abstract, line 1)
a power supply configured to supply D.C. power (filter circuit 3 converts an alternating-current (AC) power supplied from commercial power source 2 of 100V or 200V into a direct-current (DC) power therefore the source c and filter 3 constitute supplying dc power, paragraph 0049, lines 7-10);
a plurality of resonant loads (heating coils 7, Fig. 2), wherein each of the resonant loads comprises a first node and a second node, wherein the first nodes are in connection with the power supply (node of heating coil 7 is connected to inverter 5 which is connected to power source 2 and filter 3, Fig. 2);
a plurality of first switching devices (each inverter circuit 4 has switching element 18, Fig. 6), wherein one of the first switching devices is in connection with the second node of each one of the resonant loads (switching element 18 is connected to a bottom node of each heating coil 7, Fig. 6); and
a second switching device in connection with each of the first switching devices (switching element 17 is connected to switching element 18, Fig. 6).
Sadakata et al does not disclose wherein a union of an activation of one or more activated first switching devices and the second switching device supplies current from the power supply through the resonant loads in connection with the one or more activated first switching devices.
Lee et al teaches wherein a union of an activation of one or more activated first switching devices and the second switching device (first main switching element Q1 and auxiliary switching element S1 are on, Fig. 5) supplies current from the power supply through the resonant loads in power is supplied to first heating coil L1, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the switching devices of Sadakata et al with the main switching element and auxiliary switching element in order to reduce the number of inverters and manufacturing costs of an induction heating cooker. 
With regards to claims 4 and 8, Sadakata et al discloses wherein the first switching devices and second switching devices are current controlled devices and voltage-controlled device (conducting-duty adjuster 20 sets a conducting duty for switching elements 17 and 18 based on the power detected sensed by power detector 9 and a signal supplied from controller 6 wherein power is based on an equation with voltage and current therefore current controlled, paragraph 0060, lines 1-3).
With regards to claims 6 and 7, Sadakata et al discloses a rectification device (filter 3 includes a rectifying circuit, paragraph 0049, lines 28-30) connected in series with each of the resonant loads between the power supply and first switching devices (filter 3 is connected in series with each inverter circuit 4 and induction coil 7, Fig. 2).
With regards to claim 11, Sadakata et al discloses wherein the resonant loads comprise an inductor and a capacitor arranged in parallel between each of the first nodes and the second nodes (induction heating coil 7 and snubber capacitor 19, Fig. 6).

With regards to claim 20, Sadakata et al discloses an induction heating device comprising (induction heating cooker, abstract, line 1):
a power supply configured to supply D.C. power (filter circuit 3 converts an alternating-current (AC) power supplied from commercial power source 2 of 100V or 200V into a direct-current (DC) power therefore the source c and filter 3 constitute supplying dc power, paragraph 0049, lines 7-10);
induction heating coil 7 and snubber capacitor 19, Fig. 6), each of the resonant loads in connection with a D.C. bus (induction heating coil 7 is in connection with filter 3 which produces direct current power, Fig. 2);
a plurality of first switching devices (each inverter circuit 4 has switching element 18, Fig. 6), wherein one of the first switching devices is in connection with each one of the resonant loads (switching element 18 in connection with coil 7, Fig. 6); and
a second switching device in connection with each of the first switching devices (switching element 17 is connected to switching element 18, Fig. 6).
Sadakata et al does not disclose wherein a selective activation of each of the first switching devices in combination with an activation of the second switching device supplies current to the resonant load in connection with the one or more activated first switching devices.
Lee et al teaches wherein a selective activation of each of the first switching devices in combination with an activation of the second switching device (first main switching element Q1 and auxiliary switching element S1 are on, Fig. 5) supplies current to the resonant load in connection with the one or more activated first switching devices (power is supplied to first heating coil L1, Fig. 5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the switching devices of Sadakata et al with the main switching element and auxiliary switching element in order to reduce the number of inverters and manufacturing costs of an induction heating cooker. 
With regards to claim 21, Lee et al teaches wherein the union of the activation controls a timing of the current supplied to the resonant loads (first main switching element Q1 and auxiliary switching element S1 are on, Fig. 5).
With regards to claim 22, Lee et al teaches wherein the activation of the second switching device controls a timing of the current supplied to the resonant load in connection with one or more irst main switching element Q1 and auxiliary switching element S1 are on and therefore control powering of the coil L1, Fig. 5). 

Claims 2,5,9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al and Lee et al as applied to claims 1,4,6,7,8,11 and 20-22 above, and further in view of Shinomoto et al (US 2011/0019452).

With regards to claim 2, Sadakata et al and Lee et al does not disclose wherein the first switching devices operate at a switching frequency less than 5 kHz.
Shinomoto et al teaches wherein the first switching devices operate at a switching frequency less than 5 kHz (low frequency switching at a further lower frequency such as 1 to 5 kHz, paragraph 0177, lines 3-5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the first switching device of Sadakata et al and Lee t al with the low frequency switching as taught by Shinomoto et al in order to reduce noise suppression cost and suppressing an increase in cost (paragraph 0177, lines 3-5).
With regards to claim 5, Shinomoto et al teaches wherein the first switching devices are Bipolar Junction Transistors (bipolar modulation switch, paragraph 0121, lines 1-5).
With regards to claims 9 and 10, Sadakata et al, Lee et al and Shinomoto et al does not teach the second switching device is a MOSFET or the first switching device are thryristors. It would have been an obvious matter of design choice to use the switches of Sadakata et al, Lee et al and Shinomoto et al, since the applicant has not disclosed that a MOSFET or a thryistor solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the switches of Sadakata et al, Lee et al and Shinomoto et al.

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sadakata et al and Lee et al as applied to claims 1,4,6,7,8,11 and 20-22 above, and further in view of Ziegenfuss (US 2009/0273290).

With regards to claim 3, Sadakata et al and Lee et al does not disclose wherein the first switching devices operate at a switching frequency greater than 5 kHz.
Ziegenfuss teaches wherein the first switching devices operate at a switching frequency greater than 5 kHz (the switching is at a high frequency, such as 100 KHz – 5 Mhz, paragraph 0005, lines 5-6).
It would have been obvious to one skilled in the art at the time the invention was made to modify the first switching device of Sadakata et al and Lee et al with the high frequency switching as taught by Ziegenfuss in order to keep component sizes small (paragraph 0005, lines 5-7).

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicants arguments: Applicant argues the prior art does not teach “each of the resonant loads comprises a first node and a second node, wherein the first nodes are in connection with the power supply” as recited in claim 1. 
Examiner’s response: Sadakata et al discloses an induction heating device comprising (induction heating cooker, abstract, line 1) a plurality of resonant loads (heating coils 7, Fig. 2), wherein each of the resonant loads comprises a first node and a second node, wherein the first nodes are in connection with the power supply (node of heating coil 7 is connected to inverter 5 which is connected to power source 2 and filter 3, Fig. 2). Applicant has used drawing 6 as a catalyst for most of the arguments concerning the connection of a node to a plurality of loads, however that drawing is of a single example of a resonant . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 







/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /TU B HOANG/ Supervisory Patent Examiner, Art Unit 3761